 

Exhibit 10.10

PLEDGE AND SECURITY AGREEMENT

(Equity Interests)

This Pledge and Security Agreement (this “Agreement”) is made as of August 4,
2014 (the “Effective Date”), by and between inContact, Inc., a Delaware
corporation (“Pledgor”), and Zions First National Bank, a national banking
association (“Lender”), pursuant to that certain Amended and Restated Loan
Agreement dated April 30, 2012 by and between Pledgor and Lender, as amended by
that certain First Amendment to Amended and Restated Loan Agreement dated June
21, 2013 (collectively, and as may be further amended or modified from time to
time, the “Loan Agreement”).  

For good and valuable consideration, receipt of which is hereby acknowledged,
Pledgor and Lender hereby agree as follows:

1.Definitions.  Except as otherwise provided herein, terms defined in the Loan
Agreement shall have the same meanings when used herein. Terms defined in the
singular shall have the same meaning when used in the plural and vice versa.
Terms defined in the UCC which are used herein shall have the meanings set forth
in the UCC, except as expressly defined otherwise. As used herein, the term:

“Collateral” has the meaning set forth in Section 0 Grant of Security Interest
hereof.

“Issuer” means the Person identified as the Issuer on Schedule 1 attached hereto
(or any addendum thereto), and any successors thereto, whether by merger or
otherwise.

“Liquidation Costs” means the reasonable costs and out-of-pocket expenses
incurred by Lender in obtaining possession of any Collateral, in storage and
preparation for sale, lease or other disposition of any Collateral, in the sale,
lease, or other disposition of any or all of the Collateral, and/or otherwise
incurred in foreclosing on any of the Collateral, including, without limitation,
(a) reasonable attorneys fees and legal expenses, (b) transportation and storage
costs, (c) advertising costs, (d) sale commissions, (e) sales tax and license
fees, (f) costs for improving or repairing any of the Collateral, and (g) costs
for preservation and protection of any of the Collateral.

2.Grant of Security Interest.  Pledgor hereby grants to Lender a security
interest in the following personal property of Pledgor, now owned or existing or
hereafter acquired or created (the “Collateral”):

a.The Equity Interests of Issuer issued in the name of Pledgor, as further
described on Schedule 1 attached hereto, and all other Equity Interests of
Issuer acquired or held by or issued or issuable to Pledgor at any time,
including, without limitation, if the Issuer is a limited liability company, all
of the economic interests, right to vote or otherwise control, as an equity
holder, and all of Pledgor’s rights as a member of such Issuer, and all proceeds
of each and any of the foregoing, including, without limitation: (i) any and all
Equity Interests issued in replacement thereof; (ii) any and all Equity
Interests issued as a dividend or distribution issued in connection with any
increase or decrease of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock or membership interest split, spin-off
or split-off; (iii) any and all options, warrants, or rights, whether as an
addition to, or in substitution or exchange for any of said Equity Interests or
otherwise; and (iv) any and all dividends or distributions, whether payable in
cash or in property, including, without limitation, Equity Interests issued by
the Issuer to Pledgor.

Pledgor and Lender acknowledge their mutual intent that all security interests
contemplated herein are given as a contemporaneous exchange for new value to the
Loan Parties, regardless of when advances to the Loan Parties are actually made
or when the Collateral is created or acquired.

3.Debts Secured.  The security interest granted by this Agreement shall secure
all of the Loan Parties’ present and future debts, obligations, and liabilities
of whatever nature to Lender, including, without limitation, (a) all Obligations
of the Loan Parties arising from or relating to the Loan Documents, including,
without limitation, the Loan Agreement, the Promissory Note, the Collateral
Documents, the Hedging Transaction Documents, and this Agreement,
(b) transactions in which the documents evidencing the indebtedness refer to
this grant of security interest as providing security therefor, and (c) all
overdrafts on any account of any Loan Party maintained with Lender, now existing
or hereafter arising.  

Pledgor and Lender expressly acknowledge their mutual intent that the security
interests created by this Agreement secure any and all present and future debts,
obligations, and liabilities of the Loan Parties to Lender without any
limitation whatsoever, and that Pledgor and the Loan Parties will each benefit
from the transactions contemplated by the Loan Documents.

 

--------------------------------------------------------------------------------

 

4.Representations and Warranties Concerning Collateral.  Pledgor represents and
warrants that:

a.The complete and exact name of Pledgor and its entity type, jurisdiction of
organization, chief executive office and principal place of business are each
set forth on Schedule 2 attached hereto (as such Schedule may be updated from
time to time).

b.The execution, delivery, and performance by Pledgor of this Agreement and the
other Loan Documents to which Pledgor is a party or by which Pledgor is bound do
not and will not contravene any provision of, or constitute a default under, any
indenture, mortgage, contract, or other instrument to which Pledgor is a party
or by which Pledgor is bound, and that upon execution and delivery hereof and
thereof, this Agreement and the other Loan Documents to which Pledgor is a party
or by which Pledgor is bound will constitute legal, valid, and binding
agreements and obligations of Pledgor, enforceable in accordance with their
respective terms.

c.Pledgor is the sole owner of the Collateral.

d.Pledgor’s Collateral is not subject to any security interest, lien, prior
assignment, or other encumbrance of any nature whatsoever.

e.Pledgor has the right to pledge, assign, grant security interests in,
transfer, and deliver the Collateral to Lender as provided herein.

f.The Collateral is not subject to any membership interest, stock or other
Equity Interest purchase agreement, voting trust or other agreement affecting,
restricting, or limiting the sale, transfer, disposition or voting rights
concerning said Collateral.

g.Pledgor’s Collateral constitutes the percentage of the issued and outstanding
Equity Interests of the Issuer shown on Schedule 1 attached hereto.

h.Pledgor’s Collateral described on Schedule 1 attached hereto constitutes all
of the Equity Interests of the Issuer owned by Pledgor.

i.Pledgor’s Collateral is duly authorized, validly issued, fully paid and
nonassessable.

5.Covenants.  Pledgor covenants that:

a.Pledgor will keep the Collateral free and clear of any and all security
interests, liens, assignments or other encumbrances.

b.Pledgor will not sell or transfer the Collateral without the prior written
consent of Lender.

c.Pledgor hereby authorizes Lender to file financing statements concerning the
Collateral. Pledgor will execute and deliver any other documents (properly
endorsed, if necessary) reasonably requested by Lender for perfection or
enforcement of any security interest or lien in the Collateral, give good faith,
diligent cooperation to Lender, and perform such other acts reasonably requested
by Lender for perfection and enforcement of any security interest or lien in the
Collateral, including, without limitation, obtaining control for purposes of
perfection.  Lender is authorized to file, record, or otherwise utilize such
documents as it deems necessary to perfect and/or enforce any security interest
or lien granted hereunder.

d.Pledgor will deliver any and all stock certificates, membership interest
certificates, unit certificates or similar instruments evidencing the Collateral
to Lender at the time of execution of this Agreement or, with respect to any
additional Collateral obtained after the date hereof, at such time as Pledgor
obtains ownership of such additional Collateral.

e.Except as otherwise expressly provided herein, Pledgor will immediately
deliver to Lender all written notices, dividends, stock certificates, membership
interest certificates, unit certificates and other documents constituting or
relating to the Collateral, which are received in the future and will promptly
give Lender written notice of any other notices which are received in the future
by Pledgor with respect to the Collateral.

f.Pledgor will promptly deliver to Lender a duly executed Pledge and Security
Agreement Supplement in substantially the form of Annex 1 attached hereto
identifying any additional Collateral obtained after the date hereof to be held
by Lender under the terms of this Agreement.

g.Pledgor agrees it will not change its State of incorporation without giving
Lender at least 30 days prior written notice thereof. Promptly after the
effectiveness of any name change, Pledgor agrees to provide any financing
statements necessary to perfect and continue perfected Lender’s liens on the
Collateral, including, without limitation, substituted stock certificates,
membership interest certificates and transfer powers issued to and by,
respectively, Pledgor under any such new name.

6.Transfer of Ownership.  Pledgor agrees to execute and deliver to Lender, at
the time of execution of this Agreement or, with respect to any additional
Collateral obtained after the date hereof, transfer powers in respect of the
Collateral in a form acceptable

2

--------------------------------------------------------------------------------

 

to Lender.  Each transfer power may contain blanks or otherwise be incomplete
but shall nonetheless be binding and effective.  Lender is hereby irrevocably
authorized, and Pledgor does hereby irrevocably make, constitute and appoint
Lender as Pledgor’s true and lawful attorney in fact, with full power of
substitution, to fill in such blanks and otherwise complete each transfer power,
now or at any time in the future, such power to be exercised only upon the
occurrence of an Event of Default.  Lender may deliver any transfer power as
Lender deems appropriate in connection with any transfer of the Collateral
pursuant to this Agreement.  

Pledgor does hereby make, constitute and appoint Lender as Pledgor’s true and
lawful attorney in fact, with full power of substitution, to transfer the
Collateral on the books of the issuing corporation or any transfer agent to the
name of any transferee upon foreclosure of this security interest.

Lender shall be under no obligation to exercise any of such rights or
privileges.

Pledgor agrees to give full cooperation and to use its best efforts to cause any
Issuer, transfer agent, or registrar of the Collateral to take all such actions
and to execute all such documents as may be necessary or appropriate to effect
any sale, transfer or other disposition of the Collateral.

Pledgor acknowledges that a breach of any of the covenants contained in this
Section 0 may cause irreparable injury to Lender, that Lender will have no
adequate remedy at law with respect to such breach, and, as a consequence, that
the covenants in this Section 0 shall be specifically enforceable against
Pledgor.

7.Collection of Dividends.  Upon the occurrence and during the continuance of an
Event of Default, Lender is authorized to collect all dividends, distributions,
payments and other amounts that may be or become payable on any of the
Collateral.  Such amounts collected shall be applied to the Obligations.  Lender
shall be under no obligation to collect any such amounts.

8.Voting Rights.  Except as otherwise provided herein and so long as no Event of
Default has occurred and is continuing, Pledgor shall have the right, where
applicable, to vote the Collateral on all matters, or otherwise exercise such
similar rights as may arise from the Collateral.  Upon the occurrence of an
Event of Default, such right shall, at the option of Lender, terminate whereupon
Lender may exercise all such rights. Pledgor agrees to appoint Lender as its
proxy, and to execute such additional documents as are necessary to effect the
same, pursuant to the Organizational Documents of the Issuer.

9.Exercise of Options.  In the event that during the term of this Agreement
subscription warrants or any other rights or options shall be issued in
connection with the Collateral, such warrants, rights and options shall
constitute part of the Collateral.  If such subscription warrants or other
rights or options shall expire during the term of this Agreement and Pledgor has
not elected to exercise such warrants or options, Lender may elect (without any
duty to do so) to exercise such warrants, rights and options on behalf of
Pledgor.  Payment of all costs and expenses incurred by Lender in such exercise,
including sums paid to exercise such option or warrants and reasonable attorneys
fees and legal expenses, shall be payable by Pledgor and the payment thereof
shall be secured by the Collateral.  If Lender elects not to exercise such
warrants, rights and options on behalf of Pledgor, Pledgor may elect to exercise
such warrants, rights and options at Pledgor’s cost and expense.  All new shares
of stock, membership interests or other Equity Interests so acquired shall be
subject to and held under the terms hereof as Collateral.

10.Duty of Lender.  Beyond the exercise of reasonable care to assure safe
custody of the certificates evidencing the Collateral while held hereunder,
Lender shall have no duty or liability to preserve rights pertaining to the
Collateral.

11.Right to Perform for Pledgor.  Lender may, in its sole discretion and without
any duty to do so, elect to discharge taxes, tax liens, security interests, or
any other encumbrance upon the Collateral, perform any duty or obligation of
Pledgor, or pay filing and other charges payable by Pledgor as provided herein
if Pledgor fails to do so.  Any such payments advanced by Lender shall be repaid
by Pledgor upon demand, together with interest thereon from the date of the
advance until repaid, both before and after judgment, at the Default Rate.

12.Creation of Trusts; Transfers to Trust.

Pledgor shall not create as settlor any trust, or transfer any assets into any
trust, without giving written notice to Lender at least 90 days prior to such
creation or transfer.  Such notice shall describe in reasonable detail the trust
to be created and/or the asset transfer to be made.  Failure by any such settlor
to provide that notice shall be an Event of Default under the Loan Documents.

Pledgor shall not create as settlor any actual or purported spendthrift trust,
asset protection trust or any other trust intended by its terms or purpose (or
having the effect) to protect assets from creditors or to limit the rights of
existing or future creditors (an “Asset Protection Trust”) without the prior
written consent of Lender. Lender may withhold that consent in its sole
discretion. Creation of any Asset Protection Trust, and each transfer of assets
thereto, by any such settlor without Lender’s prior written consent:

3

--------------------------------------------------------------------------------

 

a.Shall be an Event of Default under the Loan Documents;

b.Shall have the effect of, and shall be deemed as a matter of law, regardless
of that settlor’s solvency, of having been made by that settlor with the actual
intent of hindering and delaying and defrauding Lender as that settlor’s
creditors; and

c.Shall constitute a fraudulent transfer that is unenforceable and void (not
merely voidable) as against Lender.

With respect to each such fraudulent transfer, Lender shall have all the rights
and remedies provided by state fraudulent transfer laws, or otherwise provided
at law or equity.  Lender shall have the right to obtain an ex parte court order
directing the trustee of the Asset Protection Trust to give Lender written
notice a reasonable time (of not less than ten Banking Business Days) prior to
making any distribution from said trust.  Nothing in this paragraph shall limit
or affect any rights or remedies otherwise provided to Lender by law, equity or
any contract.

13.Default.  Time is of the essence of this Agreement.  The occurrence of any
Event of Default shall constitute a default under this Agreement.

No course of dealing or any delay or failure to assert any Event of Default
shall constitute a waiver of that Event of Default or of any prior or subsequent
Event of Default.

14.Remedies.  Upon the occurrence of an Event of Default, Lender shall have the
following rights and remedies, in addition to all other rights and remedies
existing at law, in equity, or by statute or provided in the Loan Documents:

a.Lender shall have all the rights and remedies available under the UCC; and

b.Lender may sell or otherwise dispose of any or all of the Collateral and,
after deducting the Liquidation Costs, apply the remainder to pay, or to hold as
a reserve against, the obligations secured by this Agreement.

Pledgor shall be liable for all deficiencies owing on any obligations secured by
this Agreement after liquidation of the Collateral.  

The rights and remedies herein conferred are cumulative and not exclusive of any
other rights and remedies and shall be in addition to every other right, power
and remedy herein specifically granted or hereafter existing at law, in equity,
or by statute which Lender might otherwise have, and any and all such rights and
remedies may be exercised from time to time and as often and in such order as
Lender may deem expedient.  No delay or omission in the exercise of any such
right, power or remedy or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver thereof or of any default
or to be an acquiescence therein.

Pledgor agrees to pay all Liquidation Costs.  Any and all such costs, expenses,
and Liquidation Costs shall be payable by Pledgor upon demand, together with
interest thereon from the date of the advance until repaid, both before and
after judgment, at the Default Rate.

Regardless of the occurrence of any Event of Default, Pledgor agrees to pay all
expenses, including reasonable attorneys fees and legal expenses, incurred by
Lender in any bankruptcy proceedings of any type involving Pledgor, the
Collateral, or this Agreement, including, without limitation, expenses incurred
in modifying or lifting the automatic stay, determining adequate protection, use
of cash collateral, or relating to any plan of reorganization.

14.Notices.  All notices or demands by any party shall be sent as provided in
the Loan Agreement.

15.Indemnification.  Pledgor hereby agrees to indemnify Lender for all
liabilities and damages (including contract, tort and equitable claims) which
may be awarded against Lender, and for all reasonable attorneys fees, legal
expenses and other expenses incurred in defending such claims, arising from or
relating in any manner to the negotiation, execution or performance by Lender of
this Agreement (including all reasonable attorneys fees, legal expenses and
other expenses incurred in defending any such claims brought by Pledgor if
Pledgor does not prevail in such actions), excluding only claims based on breach
of contract by Lender, or gross negligence or willful misconduct of
Lender.  Lender shall have sole and complete control of the defense of any such
claims and is hereby given authority to settle or otherwise compromise any such
claims as Lender in good faith determines shall be in its best interests.

16.Waiver by Pledgor.  Pledgor expressly and absolutely, without affecting the
liability of Pledgor hereunder, waives and agrees not to assert or take
advantage of:

a.Any notice of acceptance of this Agreement;

4

--------------------------------------------------------------------------------

 

b.Demand, protest, notice of dishonor or nonpayment or presentment for payment
of any Promissory Note or any other evidence of the obligations secured by this
Agreement;

c.Notice of transactions which have occurred under or relating to or affecting
this Agreement;

d.Notice of any adverse change in the condition, financial or otherwise, of any
Loan Party, any change concerning any other collateral for the Loan, or of any
other fact which might materially increase Pledgor’s risk, whether or not Lender
has knowledge of the same;

e.Any right to require Lender to (i) proceed against any Loan Party by suit or
otherwise, (ii) foreclose, proceed against, liquidate or exhaust any other
collateral for the Loan, or (iii) exercise, pursue or enforce any right or
remedy Lender may have against any Loan Party, any other collateral for the
Loan, any guarantor, any other person or entity, or otherwise, prior to
proceeding against Pledgor or the Collateral;

f.Any defense of any statute of limitations which may be asserted by any Loan
Party;

g.Any defense that may arise by reason of the incapacity, lack of authority,
death, disability, dissolution or termination of, involvement in any bankruptcy
or reorganization proceeding by, or other similar occurrence or happening with
respect to, any Loan Party or any successor in interest to any Loan Party;

h.Any and all rights of subrogation, contribution or indemnification against any
Loan Party, now existing or hereafter arising or created unless and until the
Obligations have been finally and irrevocably paid in full; or

i.Any right to receive any demand or any notice, including any notice of any
Event of Default under the Loan Documents.

17.Consent to Lender’s Acts.  Pledgor hereby authorizes and consents to Lender
at any time and from time to time, without notice or further consent of Pledgor,
doing the following and Pledgor agrees that the liability of Pledgor shall not
be released or affected by:

a.The taking or accepting, or the failure by Lender to take or accept, any other
collateral or guarantee for the obligations secured by this Agreement;

b.The modification, amendment, extension, renewal, replacement, or termination
of any of the Loan Documents, to the granting of any other credit, and to the
acceleration of maturity of the obligations secured by this Agreement;

c.Any complete or partial release, substitution, subordination, impairment,
loss, compromise, or other modification of any other collateral for the Loan or
any guarantee;

d.The complete or partial release or substitution of any Loan Party, or other
pledgor of any other collateral for the Loan;

e.Any renewal, extension, modification, replacement, acceleration,
consolidation, adjustment, indulgence, forbearance, waiver or compromise of the
payment of any part or all of the obligations secured by this Agreement, or any
liability of any guarantor, any other pledgor of any other collateral for the
Loan, or the performance of any covenant contained in the Loan Documents;

f.Any neglect, delay, omission, failure, or refusal of Lender to take or
prosecute any action for the collection of the obligations secured by this
Agreement or any part thereof, or for the enforcement of any provision of any of
the Loan Documents, or any action in connection with any Collateral, any other
collateral for the Loan, this Agreement, or any guarantee, including, without
limitation, the failure of Lender to perfect any security interest in any
Collateral or any other collateral for the Loan;

g.Any increase or decrease in the rate of interest on the obligations secured by
this Agreement;

h.Acceptance of any partial and/or late payments on the obligations secured by
this Agreement;

i.Application of payments by, or recoveries from, any Loan Party, or any other
pledgor of any other collateral for the Loan, or any sums realized from any
Collateral or any other collateral for the Loan, in such manner and in such
order of priority as Lender deems proper, whether or not the obligation to which
the payment or recovery is applied is due at the time of such application; and

j.Lender exercising any and all rights and remedies available to Lender by law,
at equity or by agreement, even if the exercise thereof may affect, modify, or
eliminate Pledgor’s right of subrogation against any Loan Party.

5

--------------------------------------------------------------------------------

 

18.Jury Trial Waiver, Arbitration, and Class Action Waiver.  This Section
contains a jury waiver, arbitration clause, and a class action waiver.  READ IT
CAREFULLY.

a.Jury Trial Waiver.  As permitted by applicable law, Pledgor and Lender each
waive their respective rights to a trial before a jury in connection with any
Dispute (as “Dispute” is hereinafter defined), and Disputes shall be resolved by
a judge sitting without a jury.  If a court determines that this provision is
not enforceable for any reason and at any time prior to trial of the Dispute,
but not later than 30 days after entry of the order determining this provision
is unenforceable, any party shall be entitled to move the court for an order
compelling arbitration and staying or dismissing such litigation pending
arbitration (“Arbitration Order”).

b.Arbitration.  If a claim, dispute, or controversy arises between Pledgor and
Lender with respect to this Agreement, related agreements, or any other
agreement or business relationship between Pledgor and Lender whether or not
related to the subject matter of this Pledge Agreement (all of the foregoing, a
“Dispute”), and only if a jury trial waiver is not permitted by applicable law
or ruling by a court, any of the parties may require that the Dispute be
resolved by binding arbitration before a single arbitrator at the request of any
party.  By agreeing to arbitrate a Dispute, Pledgor gives up any right it may
have to a jury trial, as well as other rights it would have in court that are
not available or are more limited in arbitration, such as the rights to
discovery and to appeal.

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party.  If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator.  Disputes include matters relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations the
parties have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, including but
not limited to the validity, enforceability, meaning, or scope of this
arbitration provision, and including a dispute based on or arising from an
alleged tort or matters involving either of Pledgor’s or Lender’s employees,
agents, affiliates, or assigns of a party. However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court. If a third party is a party to a
Dispute, Pledgor and Lender each will consent to including the third party in
the arbitration proceeding for resolving the Dispute with the third party. Venue
for the arbitration proceeding shall be at a location determined by mutual
agreement of the parties or, if there is no agreement, in Salt Lake City, Utah.

After entry of an Arbitration Order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator will (i) hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment, (ii) will render a decision and any award applying
applicable law, (iii) give effect to any limitations period in determining any
Dispute or defense, (iv) enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppel, if applicable, (v) with regard to motions and
the arbitration hearing, apply rules of evidence governing civil cases, and (vi)
apply the law of the state specified in the agreement giving rise to the
Dispute.  Filing of a petition for arbitration shall not prevent any party from
(i) seeking and obtaining from a court of competent jurisdiction
(notwithstanding ongoing arbitration) provisional or ancillary remedies
including but not limited to injunctive relief, property preservation orders,
foreclosure, eviction, attachment, replevin, garnishment, and/or the appointment
of a receiver, (ii) pursuing non-judicial foreclosure, or (iii) availing itself
of any self-help remedies such as setoff and repossession.  The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration.

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators.  To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute.  A request for de
novo appeal must be filed with the arbitrator within 30 days following the date
of the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding.  On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator.  Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if Administrator has no such rules, then the
JAMS arbitration appellate rules shall apply.

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq.  The provisions of this arbitration provision shall survive any
termination, amendment, or expiration of this Pledge Agreement.  If the terms of
this provision vary from the Administrator’s rules, this arbitration provision
shall control.

6

--------------------------------------------------------------------------------

 

c.Class Action Waiver.  PLEDGOR AND LENDER EACH waive the right to Litigate in
court or arbitrate any claim or Dispute as a class action, either as a member of
a class or as a representative, or to act as a private attorney general.

19.Reliance. Each party (i) certifies that no one has represented to such party
that the other party would not seek to enforce jury and class action waivers in
the event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers,
agreements, and certifications in this section.

20.General.  This Agreement is made for the sole and exclusive benefit of the
Loan Parties and Lender, and is not intended to benefit any other third
party.  No such third party may claim any right or benefit or seek to enforce
any term or provision of this Agreement.

Lender and its officers, directors, employees, representatives, agents, and
attorneys, shall not be liable to the Loan Parties for consequential damages
arising from or relating to any breach of contract, tort, or other wrong in
connection with or relating to this Agreement or the Collateral.

If the incurring of any debt by the Loan Parties or the payment of any money or
transfer of property to Lender by or on behalf of the Loan Parties should for
any reason subsequently be determined to be “voidable” or “avoidable” in whole
or in part within the meaning of any state or federal law (collectively
“voidable transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Lender is required to repay or restore any voidable
transfers or the amount or any portion thereof, or upon the advice of the
Lender’s counsel is advised to do so, then, as to any such amount or property
repaid or restored, including all reasonable costs, expenses, and attorneys fees
of Lender related thereto, the liability of the Loan Parties, and each of them,
and this Agreement, shall automatically be revived, reinstated and restored and
shall exist as though the voidable transfers had never been made.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Utah.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

The article and section headings in this Agreement are inserted for convenience
only and shall not be considered part of this Agreement nor be used in its
interpretation.  All references in this Agreement to the singular shall be
deemed to include the plural if the context so requires and vice
versa.  References in the collective or conjunctive shall also include the
disjunctive unless the context otherwise clearly requires a different
interpretation.

Pledgor hereby (i) represents that neither Pledgor nor any affiliate has any
defenses to or setoffs against any obligations owing by Pledgor, or by Pledgor’s
affiliates, to Lender or Lender’s affiliates, nor any claims against Lender or
Lender’s affiliates for any matter whatsoever, related or unrelated to any
obligations, and (ii) releases Lender and Lender’s affiliates, officers,
directors, employees, representatives and agents from all claims, causes of
action, and costs, in law or equity, known or unknown, whether or not matured or
contingent, existing as of the date hereof that Pledgor has or may have by
reason of any matter of any conceivable kind or character whatsoever, related or
unrelated to the Loan or the Collateral, including the subject matter of this
Agreement or the other Loan Documents.  The foregoing release does not apply,
however, to claims for future performance of express contractual obligations
that mature after the date hereof that are owing to Pledgor by Lender or
Lender’s affiliates.  Pledgor acknowledges that Lender has been induced to enter
into this Agreement by, among other things, the waivers and releases in this
paragraph.

All agreements, representations, warranties and covenants made by Pledgor shall
survive the execution and delivery of this Agreement, the filing and
consummation of any bankruptcy proceedings, and shall continue in effect so long
as any obligation to Lender contemplated by this Agreement is outstanding and
unpaid, notwithstanding any termination of this Agreement.  All agreements,
representations, warranties and covenants in this Agreement shall bind the party
making the same and its heirs and successors, and shall be to the benefit of and
be enforceable by each party for whom made and their respective heirs,
successors and assigns.

Pledgor acknowledges that by execution and delivery of this Agreement, Pledgor
has transacted business in the State of Utah and Pledgor voluntarily submits to,
consents to, and waives any defense to the jurisdiction of courts located in the
State of Utah as to all matters relating to or arising from this Agreement
and/or the transactions contemplated hereby.  EXCEPT AS EXPRESSLY AGREED IN
WRITING BY LENDER AND EXCEPT AS PROVIDED IN THE ARBITRATION PROVISIONS ABOVE,
THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE AND
EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND CONTROVERSIES,
ARISING UNDER OR RELATING TO

7

--------------------------------------------------------------------------------

 

THIS AGREEMENT AND/OR THE TRANSACTIONS CONTEMPLATED HEREBY. NO LAWSUIT,
PROCEEDING, OR ANY OTHER ACTION RELATING TO OR ARISING UNDER THIS AGREEMENT
AND/OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE COMMENCED OR PROSECUTED IN
ANY OTHER FORUM EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER.

This Agreement, together with the Loan Documents, constitute the entire
agreement between Pledgor and Lender as to the subject matter hereof and may not
be altered or amended except by written agreement signed by Pledgor and
Lender.  All other prior and contemporaneous agreements, arrangements, and
understandings between the parties hereto as to the subject matter hereof are,
except as otherwise expressly provided herein, rescinded.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one
document.  Receipt by Lender of an executed copy of this Agreement by facsimile
or electronic mail shall constitute conclusive evidence of execution and
delivery of this Agreement by the signatory hereto.

 

[Signature Page(s) Follow]

 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and becomes effective as of
the Effective Date.

 

Lender:

 

Zions First National Bank

 

By:

 

Name:

Thomas C. Etzel

Title:

Senior Vice President

 

Pledgor:

 

inContact, Inc.

 

By:

 

Name:

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

DESCRIPTION OF COLLATERAL

 

Pledgor

Issuer

Type / Class of
Equity Interest

Certificate
Number

Number of
Issued Equity Interests

% of Issued and Outstanding
Equity Interests

inContact, Inc.

CallCopy, Inc. (f/k/a INCC Acquisition, Inc.)

Common Stock

—

—

100%

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

FINANCING STATEMENT INFORMATION

The Secured Party is:

Zions First National Bank

One South Main Street, Suite 300

Salt Lake City, Utah  84133

 

The Pledgor/Debtor is:

 

Pledgor’s Complete
and Exact Name

State of Incorporation

Type of
Entity

Chief Executive Office / Principal Place of Business

inContact, Inc.

Delaware

Corporation

7730 South Union Park Avenue, Suite 500

Salt Lake City, Utah 84047

 

 

 

 

--------------------------------------------------------------------------------

 

Annex 1

FORM OF
PLEDGE AND SECURITY AGREEMENT SUPPLEMENT

This Pledge and Security Agreement Supplement, dated as of _______________,
20___ (the “Supplement”), is delivered pursuant to Section 0 of the Pledge
Agreement described below.  The undersigned hereby agrees that this Supplement
may be attached to the Pledge and Security Agreement dated as of August 4, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”) by and between the undersigned (“Pledgor”) and the Lender
identified therein, pursuant to the Loan Agreement, and that the additional
interests listed on Schedule 1(a) to this Supplement shall be and become part of
the Collateral pledged by Pledgor to Lender in the Pledge Agreement, and shall
secure all obligations thereunder. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Pledge Agreement.

The undersigned hereby certifies that the representations and warranties set
forth in Section 0 of the Pledge Agreement of the undersigned are true and
correct as to the Collateral listed herein and as of the date hereof.

 

Pledgor:

 

inContact, Inc.

 

By:

 

Name:

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1(a)
TO PLEDGE AND SECURITY AGREEMENT SUPPLEMENT

DESCRIPTION OF
ADDITIONAL COLLATERAL

 

Pledgor

Issuer

Type / Class of
Equity Interest

Certificate
Number

Number of
Issued Equity Interests

% of Issued and Outstanding
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 